OPINION AND OBDEB
PEB CUBIAM:
On November 25, 1969, Balph L. Herriott, a member of the Bar of this Court, was disbarred. See In the Matter of Her-riott, 154 Mont. 530, 464 P.2d 302.
Earlier this year Herriott applied for reinstatement and his petition was referred to the Commission on Practice of this Court. Following a hearing the Commission filed their report, findings and recommendations and therein recommended that reinstatement be granted.
The Commission found that Herriott’s activities which led to the larceny charge against him and subsequent conviction, as well as his prior activities, were for the most part caused by habitual intemperance. Herriott committed himself to the State Hospital at Galen for treatment of his problem, completed the- prescribed course at that institution, and was discharged. For the past two years he has maintained contin-*541nous sobriety; has been continuously employed as a laborer, and has become an active member of Alcoholics Anonymous. The larceny charge has been dismissed and an opportunity is present for his return to the practice of law.
These circumstances being considered and the Court giving effect to the many supporting letters and petitions from fellow practitioners in the Yellowstone County area, they appear to be sufficient to warrant the reinstatement of Mr. ITerriott and we therefore approve the recommendation of our Commission on Practice, and we order that upon his taking the usual oath that he be restored to the privileges of an attorney and counselor of this Court.
The Clerk of this Court shall give notice of this order to Ralph L. Herriott, his counsel, the Clerks of the district courts of the 6th, 10th, 13th, 14th and 18th judicial districts, the Chairman and Secretary of the Commission on Practice, the Clerk of the Federal District Court for the District of Montana, and the Clerk of the 9th Circuit Court.